RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 11/3/2022 have been received. In the response filed on 11/3/2022, claim 8 was amended. 
Claims 1-16 are pending.
Claims 1-16 are rejected. 

Withdrawn Rejections
The 35 USC 112 rejections of claim 8, made of record in the office action mailed on 8/3/2022, have been withdrawn due to applicant’s amendment filed on 11/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5, 6, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water. 
Note: The rejections cite to the attached English language translation of Pan. 
Regarding claims 1, 2, 11, and 12: Rademacher-Heilshorn discloses a method for feeding poultry during breeding, keeping or fattening (the birds, preferably parent animals, are fed, para 0017). Rademacher-Heilshorn discloses the poultry are fed a feed composition (para 0016). Rademacher-Heilshorn discloses the poultry feed comprises guanidinoacetic acid or its salts (para 0032). Rademacher-Heilshorn discloses providing feed ad-libitum (ad lib, para 0075) and providing sufficient water (para 0075). 
Rademacher-Heilshorn does not disclose guanidinoacetic acid in the water. 
Pan is drawn to anti-stress nutritional preparation for poultry (p. 1, ln. 10). Pan discloses the poultry breeding is mainly carried out indoors (para 0004), which causes a series of stress reactions during the breeding process, such as physiological stress, environmental stress, management stress, etc. (para 0004). Pan discloses the stress results in disorders, stunted growth, decreased production performance, and even  death of poultry (para 0004). Pan discloses under a high temperature environment, the feed intake of chickens is reduced, resulting in insufficient intake of nutrients such as energy, protein, minerals and vitamins (para 0005). Pan discloses the animal’s  metabolic animal body is disturbed, resulting in changes in enzyme activity and content in serum (para 0005). Pan discloses there are many kinds of feed additives used for poultry anti-stress (para 0006). Pan discloses the anti-stress nutritional preparation comprises guanidinoacetic acid (para 0012-0016) that is dissolved in water (para 0018). Pan discloses the composition supplements the nutrients required by the body's stress and makes up for the adverse effects caused by the disturbance of the internal environment (para 0020). Pan discloses the composition solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to feed poultry feed, water, and guanidinoacetic acid, as taught in Rademacher-Heilshorn, wherein the guanidinoacetic acid is provided in the drinking water, as taught in Pan, to obtain a for feeding poultry comprising providing an aqueous solution comprising guanidinoacetic acid and/or a salt thereof as a feed additive. One of ordinary skill in the art at the time the invention was filed would have been motivated to include the guanidinoacetic acid and/or a salt thereof feed additive in the water because administration in water avoids the problem of reduced feed intake resulting in reduced nutrient consumption (Pan, para 0005), supplements the nutrients required by the animal stress (Pan, para 0020), makes up for the adverse effects caused by the disturbance of the internal environment (Pan, para 0020) and solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). 
Additionally/alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the guanidinoacetic acid in feed, as taught in Rademacher-Heilshorn, with the guanidinoacetic acid in water, as taught in Pan, to obtain a for feeding poultry comprising providing an aqueous solution comprising guanidinoacetic acid and/or a salt thereof as a feed additive. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing the poultry with guanidinoacetic acid. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Guanidinoacetic acid concentration
With respect to the concentration of the guanidinoacetic acid in water recited in claims 1, 2, 11, and 12 (i.e., the solution has a concentration of guanidinoacetic acid in water of from 50 to 1200 mg/l, claim 1; wherein the solution of guanidinoacetic acid has a concentration of from 100 to 800 mg/l of water, claim 2; wherein the solution of guanidinoacetic acid has a concentration of 100 to 500 mg/l of water, claim 11; and wherein the solution of guanidinoacetic acid has a concentration of 100 to 300 mg/l of water, claim 12):
The concentration is prima facie obvious for the following reasons. 
First, the prior art suggests an overlapping range of guanidinoacetic acid. Overlapping ranges establish prima facie obviousness. MPEP 2144.05. Water has a weight of 1 kg per liter. 
Claim 1: The claimed range of 50 to 1200 mg/L is equivalent to 0.005 to 0.12 weight % guanidinoacetic acid in water (Sample Calculation: 50 mg/L water * 1L/1 kg * 1 kg/1000 g * 1 g/1000 mg * 100% = 0.005%; 1200 mg/L water * 1L/1 kg * 1 kg/1000 g * 1 g/1000 mg * 100% = 0.12%). 
Claim 2: The range of 100 to 800 mg/l of water is equivalent to 0.01% to 0.08%. 
Claim 11: The range of 100 to 500 mg/l of water is equivalent to 0.01% to 0.05%
Claim 12: The range of 100 to 300 mg/l of water is equivalent to 0.01% to 0.03%
Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in a range of about 0.001% to about 10%. Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in an amount of about 0.01 g/kg to 100 g/kg (para 0026). The amount of 0.01 g/kg is equivalent to 0.001% (Sample Calculation: 0.01 g/kg * 1kg/1000 g * 100%). The amount of 100 g/kg is equivalent to 10%. Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts in a range of 0.4 to 2.0 g/kg or 0.04 to 0.2% by weight (para 0026). Additionally, Rademacher-Heilshorn discloses the guanidinoacetic acid and/or its salts preferably in an amount of from 0.06 to 0.2% by weight (para 0032). 
Second, the difference in concentration does not patentably distinguish the claimed invention from the prior art. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the prior art suggests the conventional nature of feeding poultry guanidinoacetic acid and guanidinoacetic acid in water. As such, the concentration of guanidinoacetic acid in water represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Water ad-libitum 
Rademacher-Heilshorn discloses providing sufficient water (para 0075). 
Rademacher-Heilshorn does not disclose providing water ad-libitum. 
McMurray Staff is drawn to providing water to chickens (p. 1/7). McMurray Staff discloses chickens need ad libitum water (always have access to plenty of clean, fresh drinking water, p. 1/7). McMurray Staff discloses problems caused by lack of water include dehydration, poor egg laying, forced molt, and stunted growth (p. 1/7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide sufficient water to poultry, as taught in Rademacher-Heilshorn, wherein the sufficient water is provided ad libitum, as taught in McMurray Staff, to obtain a method for feeding poultry comprising providing water ad libitum. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide water ad libitum because poultry always needs access to drinking water to avoid problems associated with lack of water (McMurray Staff, p. 1/7). 
Regarding claim 3: In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. MPEP 2144.01. One having ordinary skill in the art would understand Rademacher-Heilshorn to suggest the water/aqueous solution are provided separately or spatially separated from each other because the feed is provided as a meal and the water is provided in a sufficient amount (para 0075). If the two were provided together, it would represent a single event, e.g., feeding a mixture of feed and water. Furthermore, McMurray Staff discloses waterer apparatuses that provide water (p. 2/7). The waterer apparatus provide water – as opposed to a mixture of water and feed. 
Regarding claim 5: Rademacher-Heilshorn discloses drinking water (para 0075). McMurray Staff discloses drinking water (p. 1/7).
Regarding claim 6: Rademacher-Heilshorn discloses ducks, chickens, and turkeys (para 0022). 
Regarding claim 9: Rademacher-Heilshorn discloses the feed comprises grain meal (maize meal, para 0039). 
Regarding claim 10: Rademacher-Heilshorn discloses the feed comprises a feed additive (amino acids, para 0046; vitamins, para 0047).
Regarding claim 14: Rademacher-Heilshorn discloses the feed comprises corn meal (maize meal, para 0039) and wheat (para 0044). 
Regarding claim 15: Rademacher-Heilshorn discloses the feed comprises a feed additive that may be amino acids (para 0046) and vitamins (para 0047).
Regarding claim 16: Rademacher-Heilshorn discloses the feed comprises calcium carbonate (para 0042). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Salerno, US 4,323,036 A. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose the water/aqueous solution is provided in bell machines. 
Salerno is drawn to automatic watering devices for poultry and the like (col. 1, ln. 6-8). Salerno discloses shortcomings of prior art watering devices (col. 1, ln. 36-58). Salerno discloses the apparatus maintains cleanliness (col. 2, ln. 1-2), minimizes drowning (col. 2, ln. 5-6), and prevents chicks from falling into the water channel (col. 2, ln. 20-22). Salerno discloses the apparatus is a bell machine (bell member, #44, col. 3, ln. 34). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide water, as taught in Rademacher-Heilshorn in view of Pan and McMurray Staff, wherein the water is provided in a bell machine, as taught in Salerno, to obtain a method for feeding poultry comprising providing water/aqueous solution in a bell machine. One of ordinary skill in the art at the time the invention was filed would have been motivated to provide water in a bell machine because it avoids problems of other devices (Salerno, col. 1, ln. 36-58), maintains cleanliness (col. 2, ln. 1-2), minimizes drowning (col. 2, ln. 5-6), and prevents chicks from falling into the water channel (col. 2, ln. 20-22).
Regarding claim 4: Providing water in a bell machine is encompassed within the recited providing “the feed composition and the aqueous solution are provided separately or spatially separated from each other” because a waterer provides water – it does not provide water and feed. 

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Gastner et al., US 2008/0161387 A1. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn discloses the poultry feed comprises guanidinoacetic acid or its salts (para 0032). Pan discloses dissolving the guanidinoacetic acid in water (para 0018). 
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose alkaline or alkaline earth salts of guanidinoacetic acid (claim 7) and/or sodium guanidinoacetate, potassium guanidinoacetate, magnesium guanidinoacetate or calcium guanidinoacetate (claim 13). 
Gastner is drawn to salts of guanidinoacetic acid for use in animal feeds (abstract). Gastner discloses sodium, potassium, or calcium guanidinoacetate salts (abstract). Gastner discloses the salts have a considerably higher water solubility compared to guanidinoacetic acid and are at least equal to guanidinoacetic acid with regard to their stability and bioavailability (para 0013). Gastner discloses the salts can be used as a feed additive for breeding animals and fattened animals (para 0020). Gastner discloses the properties of the new salts of guanidinoacetic acid overcome the disadvantages of the known compounds above all in the preferred application fields and are thus very considerable improvements (para 0022). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide guanidinoacetic acid salts, as taught in Rademacher-Heilshorn, wherein the guanidinoacetic acid salts are sodium, potassium, or calcium guanidinoacetate salts, as taught in Gastner, to obtain a method for feeding poultry comprising providing water/aqueous solution that comprises sodium, potassium, or calcium guanidinoacetate salts. One of ordinary skill in the art at the time the invention was filed would have been motivated to use sodium, potassium, or calcium guanidinoacetate salts because they have a considerably higher water solubility compared to guanidinoacetic acid and are at least equal to guanidinoacetic acid with regard to their stability and bioavailability (Gastner, para 0013) and overcome the disadvantages of the known compounds (para 0022). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rademacher-Heilshorn et al., US 2017/0007562 A1; in view of Pan et al., CN 108669349 A; and McMurray Staff, Don’t Let Your Chickens Run Out of Water; as applied to claims 1-3, 5, 6, 9-12, and 14-16 above, and in further view of Fanatico, Feeding Chickens for best health and performance. 
Rademacher-Heilshorn in view of Pan and McMurray Staff is relied on as above.
Rademacher-Heilshorn in view of Pan and McMurray Staff does not disclose the feed composition is a balanced feed composition. 
Fanatico is drawn to feeding chickens. Fanatico discloses the most convenient way of feeding chickens is with a balanced pelleted ration (p. 1, Feeding Options). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to provide a feed composition, as taught in Rademacher-Heilshorn, wherein the feed composition is a balanced feed composition, as taught in Fanatico, to obtain a method for feeding poultry comprising providing a balanced feed composition. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a balanced feed composition because it is the most convenient way of feeding (Fanatico, p. 1, Feeding Options).

Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 
Applicant discusses problems in the prior art that are solved by the present invention (remarks, p. 6). Applicant argues the prior art amount of guanidinoacetic acid (“GAA”) ingested by the poultry is dependent on the amount of feed ingested (remarks, p. 6). Applicant argues the amount of GAA ingested by the poultry is decoupled from the amount of feed ingested (remarks, p. 6). Applicant argues the uniform uptake of the active ingredient requires an effective homogenization of the feed composition due to the very small amount of GAA present therein (remarks, p. 6). Applicant argues the present invention avoids time consuming mixing and homogenization of the GAA in the feed and the amount of GAA to be administered can be adjusted independently of the feed composition (remarks, p. 6 wrapping to p. 7). Examiner is not persuaded by the arguments for the reasons provided in the rejections and as follows. The argument does not provide a patentable distinction between the claimed invention and the prior art. Rademacher-Heilshorn discloses the conventional nature of administering GAA to poultry, administering the claimed amount of GAA to poultry, providing feed ad-libitum, and providing sufficient/ad-libitum water. Pan discloses a supplement comprising GAA (para 00012-0016) dissolved in water (para 0018). Pan discloses the composition solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). As such, the prior art teaches the conventional nature of providing GAA in feed and providing GAA in water. Finally, the prior art provides a teaching, suggestion, and motivation to provide GAA in a dissolved state in water. 
Applicant argues Rademacher-Heilshorn and Pan teach different amount of GAA (remarks, p. 7). Examiner is not persuaded by the arguments for the reasons provided in the rejections and as follows. The argument fails to address the reasoning provided in the rejections. First, overlapping ranges establish prima facie obviousness. MPEP 2144.05. Rademacher-Heilshorn discloses the conventional nature of administering a composition comprising GAA to poultry wherein the composition comprises an overlapping amount of GAA. Second, the difference in concentration does not patentably distinguish the claimed invention from the prior art. See discussion of  MPEP 2144.05 II in the rejections above. 
Applicant asserts, “One of ordinary skill in the art would not use the same amount of GAA for the feed composition of Rademacher-Heilshorn as the drinking solution of Pan” (remarks, p. 7). Examiner is not persuaded by this argument. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative.
Applicant argues one of ordinary skill in the art would not combine the teachings of Rademacher-Heilshorn and Pan because the two reference teach different GAA compositions (remarks, p. 7). Examiner is not persuaded by the argument. Rademacher-Heilshorn discloses the conventional nature of administering GAA to poultry, administering the claimed amount of GAA to poultry, providing feed ad-libitum, and providing sufficient/ad-libitum water. Pan discloses a supplement comprising GAA (para 00012-0016) dissolved in water (para 0018). Pan discloses the composition solves the problems of poor solubility and easy precipitation in water of anti-stress products currently on the market (para 0020). As such, Pan the prior art provides a teaching, suggestion, and motivation to provide GAA in a dissolved state in water. 
Applicant argues Staff does not disclose water containing GAA (remarks, p. 7). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Staff is not applied to demonstrate the conventional nature of water containing GAA. Instead, Staff is applied to disclose the conventional nature of providing ad libitum water. 
Secondary Considerations
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. MPEP 716.02. Applicant has the burden to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP 716.02(b). See also In re Nolan, 193 USPQ 641, wherein it was established that the advantage relied upon must be a significant advantage. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Id. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. Per MPEP 716.02 (b), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. As set forth in MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. Per MPEP 716.02(d) II, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.
Applicant argues the addition of GAA to the drinking water of poultry in the claimed method achieves a significantly improved feed conversion rate and also increases both the slaughter weight and the weight of the higher-priced breast meat (remarks, p. 7). Examiner is not persuaded by this argument for the following reasons. 
First, the evidence is not commensurate in scope with the claims. The specification discloses administering three different feed compositions over different life-stages of chickens (Pre-Starter, Starter, Finisher, Specification, p. 10). The claims do not recite administering three different feed compositions over different life-stages. The claims do not recite administering the feed and water to chickens. 
Second, the evidence does not compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. The evidence compares water having zero GAA with water having 200 mg/L and 267 mg/L (specification, p. 12). The claims recite the solution has a concentration of GAA in water of from 50 to 1200 mg/l. 
Third, the evidence does not provide a comparison of the claimed invention with the closest prior art. The evidence compares results from different concentrations of GAA in water. The evidence does not provide evidence comparing the closest prior art (GAA in feed) with the claimed GAA in water. In other words, the evidence does not provide FCR results when chickens are fed feed containing GAA and water with FCR results when chickens are fed feed and water containing GAA.
Finally, the evidence does not demonstrate the differences between the prior art and the claimed invention differ to such an extent that the difference is really unexpected. The evidence demonstrates different FCR when chickens are fed difference amounts of GAA in their water when also fed different feeds throughout different life cycles. However, the evidence does not demonstrate the different FCR results are in fact unexpected and unobvious and of both statistical and practical significance. 
Applicant argues the prior art does not disclose a higher weight of the breast meat (remarks, p. 8). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not recite breast meat or a weight thereof. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619